Title: James Madison to William F. Gray, 21 January 1830
From: Madison, James
To: Gray, William F.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany 21. 1830
                            
                        
                        
                        If copies of the Lives of Arthur Lee & E. Gerry should be Deposited with you for me, Be so good as to
                            pay for them & apprize me that you have done so. You will oblige me also by forthwith sending me a Ream of best ungilt Letter paper.
                        
                        
                            
                                J. M.
                            
                        
                    